Exhibit 10.25

RETENTION AGREEMENT

This RETENTION AGREEMENT (the “Retention Agreement”), dated as of November 20,
2006 (the “Effective Date”), is entered into by and between Abraxis BioScience,
Inc., a Delaware corporation (the “Company”), and Frank Harmon (the “Employee”).

WHEREAS, the Employee possesses skills, experience and knowledge that are of
value to the Company; and

WHEREAS, the Company desires to retain the services of the Employee and, subject
to the terms and conditions of this Agreement, intends to provide the Employee
with the additional compensation set forth herein in order to retain the
services of the Employee;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration the amount and sufficiency of which are acknowledged,
the parties hereto agree as follows:

Section 1.    Increase in Base Salary. Effective as of September 8, 2006 and
commencing the first day following the day that the Employee executes this
Agreement and returns it to the Company, the Company shall commence to pay to
the Employee a salary at an annual rate of $375,000.00, payable in accordance
with the Company’s standard payroll policies, and as may be periodically
adjusted upward or downward by the Company in its discretion during its periodic
review of base salaries (as adjusted, the “Base Salary”).

Section 2.    Cash Retention Bonus. Subject to the terms and conditions of this
Agreement, the Employee is hereby awarded a cash retention bonus of $187,500.00
(the “Cash Bonus”), payable in installments on the following dates:

 

  (a) a first installment of 10% of the Cash Bonus shall be paid on the first
payroll date occurring after the day that the Employee executes this Agreement
and returns it to the Company;

 

  (b) a second installment of 15% of the Cash Bonus shall be paid on the first
payroll date occurring after July 30, 2007; and

 

  (c) the final installment of the balance of the Cash Bonus shall be paid on
the first payroll date occurring after the first anniversary of the Effective
Date.

In order to receive an unpaid installment of the Cash Bonus, the Employee must
remain an employee of the Company or a subsidiary or affiliate of the Company
continuously from the Effective Date through the payment date; provided,
however, that in the event of the termination of the Employee’s employment by
the Company prior to the payment of the final installment of the Cash Bonus
other than (i) for Cause or (ii) by reason of the Employee’s disability (as
determined under the Company’s long-term disability plan as in effect from time
to time), then, as soon as practicable following the date of such termination
and subject to the Employee executing, delivering, and not-revoking, a release
of claims in a form to be provided to the



--------------------------------------------------------------------------------

Employee by the Company at the time of termination, the Employee shall be paid
all unpaid installments of the Cash Bonus. Upon any other termination of the
Employee’s employment, the Employee shall forfeit any right to receive all
unpaid installments of the Cash Bonus.

Section 3.    Grant of Restricted Stock Units. As soon as practicable after the
Effective Date, the Company shall grant the Employee $562,500.00 restricted
stock units (the “Restricted Stock Units”) pursuant to the Company’s 2001 Stock
Incentive Plan (the “Plan”); provided, that such grant shall not be made earlier
than the date that the Board of Directors of the Company adopts an amendment to
the Plan permitting such awards to be granted thereunder (and such grant shall
be conditioned on the adoption of such amendment). Each Restricted Stock Unit
shall represent the right of the Employee to receive, upon the vesting thereof,
one share of common stock, par value $0.001 per share, of the Company. Subject
to the terms and conditions of this Agreement and the Restricted Stock Unit
Agreement, the Restricted Stock Units shall vest on the following dates (each, a
“Vesting Date”):

 

  (a) as to 10% of the Restricted Stock Units, on the later of the first day
following the day that the Employee executes this Agreement and returns it to
the Company or the date of grant;

 

  (b) as to an additional 40% of the Restricted Stock Units, on July 30, 2007;

 

  (c) as to an additional 25% of the Restricted Stock Units, on the first
anniversary of the Effective Date; and

 

  (d) as to the final 25% of the Restricted Stock Units, on the second
anniversary of the Effective Date.

The grant of Restricted Stock Units shall be evidenced by a form of grant
agreement to be provided to the Employee by the Company (the “Restricted Stock
Unit Agreement”). The Restricted Stock Unit Agreement shall provide that, in
order for Restricted Stock Units to vest on any of the foregoing Vesting Dates,
the Employee must remain an employee of the Company or a subsidiary or affiliate
of the Company continuously from the Effective Date through such Vesting Date;
provided, however, that in the event of the termination of the Employee’s
employment prior to the final Vesting Date by the Company other than (i) for
Cause or (ii) by reason of the Employee’s disability (as determined under the
Company’s long-term disability plan as in effect from time to time), then,
subject to the Employee executing, delivering, and not-revoking, a release of
claims in a form to be provided to the Employee by the Company at the time of
termination, all of the then-unvested Restricted Stock Units shall vest. Upon
any other termination of the Employee’s employment, the Employee shall forfeit
all then-unvested Restricted Stock Units.

Section 4.    Severance Payment.

4.1.    Termination of Employment. In the event of a Qualifying Termination of
the Employee’s employment on or before the second anniversary of the Effective
Date, then the Company shall pay the Employee severance pay in an amount equal
to two times

 

2



--------------------------------------------------------------------------------

the Employee’s then-current Base Salary (the “Severance Payment”). The Severance
Payment shall be paid in the form of substantially equal installments through
the second anniversary of the Employee’s termination date in accordance with the
Company’s standard payroll practices with respect to active employees but not
less frequently than monthly. Notwithstanding the preceding sentence, if
Section 409A of the Internal Revenue Code of 1986, as amended, would cause the
imposition of the additional tax thereunder on the severance payment if paid as
aforesaid, then payment of such installments shall commence upon the earliest
date that complies with Section 409A without the imposition of such additional
tax, and the first such installment shall include all installments that would
have been paid but for the application of Section 409A thereto. The Company’s
obligations to make the payments set forth in this Section 4 shall be
conditioned upon (x) the Employee’s continued compliance with his or her
obligations under Section 5 of this Retention Agreement and (y) the Employee’s
execution, delivery and non-revocation of a release of claims in a form to be
provided to the Employee by the Company at the time of termination. In the event
that the Employee breaches any of the covenants set forth in Section 5 of this
Retention Agreement, the Employee will immediately return to the Company any
portion of the Severance Payment that has been previously paid to the Employee.

4.2.    Exclusive Remedy. Payments upon termination of the Employee’s employment
pursuant to Section 2, if any, and this Section 4 shall constitute the exclusive
severance payments due to the Employee upon a termination of his or her
employment on or before the second anniversary of the Effective Date and shall
be in lieu of severance payments under any other severance program of the
Company or any of its subsidiaries or affiliates. Severance payments made
hereunder shall not be taken into account under any employee benefit plan,
program or arrangement of the Company or any subsidiary or affiliate.

4.3.    Resignation from All Positions. Upon the termination of the Employee’s
employment with the Company for any reason, the Employee shall be deemed to have
resigned, as of the date of such termination, from all positions he or she then
holds as an officer, director, employee of the Company and each of its
subsidiaries and affiliates, as applicable.

4.4.    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

(a)    Qualifying Termination. A “Qualifying Termination” shall mean a
termination of the Employee’s employment by the Company during the Severance
Protection Period and following a Change in Control other than (i) for Cause or
(ii) by reason of the Employee’s disability (as determined under the Company’s
long-term disability plan as in effect from time to time). For purposes of
applying this definition, a termination of the Employee’s employment will not be
deemed to have occurred if, in connection with a sale of all or substantially
all of the assets of the Company, the Employee is offered employment (whether or
not the Employee accepts such offer) with the purchaser of any of the assets of
the Company.

(b)    Cause. “Cause” shall mean that the Employee has engaged in any of the
following: (i) dishonesty, willful misconduct or gross negligence in the

 

3



--------------------------------------------------------------------------------

performance of his or her duties to the Company or any of its affiliates or
subsidiaries; (ii) willful misrepresentation at any time to the Company or any
of its affiliates or subsidiaries; (iii) intentional failure or refusal to
perform his or her reasonably assigned duties; (iv) any felony, or any other
crime (whether or not a felony) involving dishonesty, fraud or breach of trust;
(v) willful or grossly negligent failure to comply with any written rules,
regulations, policies or procedures of the Company or any of its affiliates or
subsidiaries; or (vi) a breach of the Employee’s covenants contained in
Section 5 this Agreement.

(c)    Severance Protection Period. The “Severance Protection Period” shall mean
the twenty-four-month period commencing on the Effective Date.

(d)    Change in Control. “Change in Control” shall mean (i) a merger,
consolidation, reorganization or recapitalization pursuant to which the holders
of the voting capital stock of the Company immediately prior to such transaction
cease to beneficially own more than thirty-five percent (35%) of voting capital
stock of the Company or its successor (or, if there is a parent of the Company
following such transaction, of the ultimate parent) immediately following such
transaction or (ii) the Company sells all or substantially all of its assets to
a third party.

Section 5.    Unauthorized Disclosure; Non-Solicitation; Non-Competition;
Proprietary Rights.

5.1.    Unauthorized Disclosure. The Employee agrees and understands that in the
Employee’s position with the Company, the Employee has been and will be exposed
to and has and will receive information relating to the confidential affairs of
the Company and its affiliates, including, without limitation, technical
information, intellectual property, business and marketing plans, strategies,
customer information, software, other information concerning the products,
promotions, development, financing, expansion plans, business policies and
practices of the Company and its affiliates and other forms of information
considered by the Company and its affiliates to be confidential and in the
nature of trade secrets (including, without limitation, ideas, research and
development, know-how, formulas, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information and
business and marketing plans and proposals) (collectively, the “Confidential
Information”); provided, that information that is or becomes generally available
to the public other than as a result of a breach of this Retention Agreement by
the Employee shall not be considered to be Confidential Information. The
Employee agrees that at all times during the Employee’s employment with the
Company and thereafter, the Employee shall not disclose such Confidential
Information, either directly or indirectly, to any individual, corporation,
partnership, limited liability company, association, trust or other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof (each, a “Person”) without the prior written consent of
the Company and shall not use or attempt to use any such information in any
manner other than in connection with his or her employment with the Company,
unless required by law to disclose such information, in which case the Employee
shall provide the Company with written notice of such requirement as far in
advance of such anticipated disclosure as possible so as to enable the Company
to seek an appropriate protective order or confidential treatment. This
confidentiality

 

4



--------------------------------------------------------------------------------

covenant has no temporal, geographical or territorial restriction. Upon
termination of the Employee’s employment with the Company, the Employee shall
promptly supply to the Company all property, keys, notes, memoranda, writings,
lists, files, reports, customer lists, correspondence, tapes, disks, cards,
surveys, maps, logs, machines, technical data and any other tangible product or
document which has been produced by, received by or otherwise submitted to the
Employee during or prior to the Employee’s employment with the Company, and any
copies thereof in his or her (or capable of being reduced to his or her)
possession.

5.2.    Non-Competition. By and in consideration of the Company’s entering into
this Retention Agreement and the payments to be made and benefits to be provided
by the Company hereunder, and in further consideration of the Employee’s
exposure to the Confidential Information of the Company and its affiliates, the
Employee agrees that the Employee shall not, during the Employee’s employment
with the Company and for a twelve-month period thereafter (the “Restriction
Period”), directly or indirectly, own, manage, operate, join, control, be
employed by, or participate in the ownership, management, operation or control
of, or be connected in any manner with, including, without limitation, holding
any position as a stockholder, director, officer, consultant, independent
contractor, employee, partner, or investor in, any Restricted Enterprise (as
defined below); provided, that in no event (i) shall ownership by the Employee
of five percent (5%) or less of the outstanding securities of any class of any
issuer whose securities are registered under the Securities Exchange Act of
1934, as amended, standing alone, be prohibited by this Section 5.2, so long as
the Employee does not have, or exercise, any rights to manage or operate the
business of such issuer other than rights as a stockholder thereof, nor
(ii) shall being employed by a Person that is a Restricted Enterprise, standing
alone, be prohibited by this Section 5.2, so long as (A) such Person has more
than one discrete and readily distinguishable part of its business, (B) the
Employee’s duties are not at or involving the part of such Person that is the
Restricted Enterprise, including, without limitation, serving in a capacity
where any Person involved in the Restricted Enterprise reports to the Employee
and (C) the Employee notifies the Company of employment with such Person prior
to commencement of his or her employment with such Person. For purposes of this
paragraph, “Restricted Enterprise” shall mean any Person that is engaged,
directly or indirectly, in (or intends or proposes to engage in, or has been
organized for the purpose of engaging in) the generic injectible pharmaceutical
industry. During the one-year period following the termination of the Employee’s
employment with the Company, upon request of the Company, the Employee shall
notify the Company of the Employee’s then-current employment status.

5.3.    Non-Solicitation of Employees. During the Restriction Period, the
Employee shall not directly or indirectly contact, induce or solicit (or assist
any Person to contact, induce or solicit) for employment any person who is, or
within 12 months prior to the date of such solicitation was, an employee of the
Company or any of its affiliates.

5.4.    Non-Solicitation of Customers. During the Restriction Period, the
Employee shall not (i) contact, induce or solicit (or assist any Person to
contact, induce or solicit) any Person which has a business relationship with
the Company or of any of its affiliates to terminate, curtail or otherwise limit
such business relationship, or (ii) solicit, other than on behalf of the Company
and its affiliates, any Person that the Employee knows or should have known (x)

 

5



--------------------------------------------------------------------------------

is a current customer of the Company or any of its affiliates, (y) was, within
12 months prior to the date of such solicitation, a customer of the Company or
any of its affiliates or (z) is a Person with respect to which the Company or
any of its affiliates has, within the 12 months prior to the date of such
solicitation, devoted more than de minimis resources in an effort to cause such
Person to become a customer of the Company or any of its affiliates.

5.5.    Extension of Restriction Period. The Restriction Period shall be tolled
for any period during which the Employee is in breach of any of Sections 5.2,
5.3 and 5.4 hereof.

5.6.    Proprietary Rights. The Employee shall disclose promptly to the Company
any and all inventions, discoveries, and improvements (whether or not patentable
or registrable under copyright or similar statutes), and all patentable or
copyrightable works, initiated, conceived, discovered, reduced to practice, or
made by him or her, either alone or in conjunction with others, during the
Employee’s employment with the Company and related to the business or activities
of the Company and its affiliates (the “Developments”). Except to the extent any
rights in any Developments constitute a work made for hire under the U.S.
Copyright Act, 17 U.S.C. § 101 et seq., that are owned ab initio by the Company
and/or its applicable affiliate, the Employee assigns all of his or her right,
title and interest in and to all Developments (including all intellectual
property rights therein) to the Company or its nominee without further
compensation, including all rights or benefits therefor, including without
limitation the right to sue and recover for past and future infringement. The
Employee acknowledges that any rights in any developments constituting a work
made for hire under the U.S. Copyright act, 17 U.S.C § 101 et seq., are owned
upon creation by the Company and/or its applicable affiliate as the Employee’s
employer. Whenever requested to do so by the Company, the Employee shall execute
any and all applications, assignments or other instruments which the Company
shall deem necessary to apply for and obtain trademarks, patents or copyrights
of the United States or any foreign country or otherwise protect the interests
of the Company and its affiliates therein. These obligations shall continue
beyond the end of the Employee’s employment with the Company, subject to
Section 7.3 hereof, with respect to inventions, discoveries, improvements or
copyrightable works initiated, conceived or made by the Employee while employed
by the Company, and shall be binding upon the Employee’s employers, assigns,
executors, administrators and other legal representatives. In connection with
his or her execution of this Retention Agreement, the Employee has informed the
Company in writing of any interest in any inventions or intellectual property
rights that he or she holds as of the date hereof. If the Company is unable for
any reason, after reasonable effort, to obtain the Employee’s signature on any
document needed in connection with the actions described in this Section 5.6,
the Employee hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as the Employee’s agent and attorney in fact to
act for and in the Employee’s behalf to execute, verify and file any such
documents and to do all other lawfully permitted acts to further the purposes of
this section with the same legal force and effect as if executed by the
Employee.

5.7.    Remedies. The Employee agrees that any breach of the terms of this
Section 5 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; the Employee therefore also
agrees that in the

 

6



--------------------------------------------------------------------------------

event of said breach or any threat of breach, the Company shall be entitled to
an immediate injunction and restraining order to prevent such breach and/or
threatened breach and/or continued breach by the Employee and/or any and all
Persons acting for and/or with the Employee, without having to prove damages, in
addition to any other remedies to which the Company may be entitled at law or in
equity, including, without limitation, the obligation of the Employee to return
to the Company any portion of the severance payment that has been paid to him or
her. The terms of this paragraph shall not prevent the Company from pursuing any
other available remedies for any breach or threatened breach hereof, including,
without limitation, the recovery of damages from the Employee. The Employee and
the Company further agree that the provisions of the covenants contained in this
Section 5 are reasonable and necessary to protect the businesses of the Company
and its affiliates because of the Employee’s access to Confidential Information
and his or her material participation in the operation of such businesses.

Section 6.    Withholding. All amounts paid to the Employee under this Retention
Agreement shall be subject to withholding and other employment taxes imposed by
applicable law.

Section 7.    Miscellaneous.

7.1.    Amendments and Waivers. This Retention Agreement and any of the
provisions hereof may be amended, waived (either generally or in a particular
instance and either retroactively or prospectively), modified or supplemented,
in whole or in part, only by written agreement signed by the parties hereto;
provided, that, the observance of any provision of this Retention Agreement may
be waived in writing by the party that will lose the benefit of such provision
as a result of such waiver. The waiver by any party hereto of a breach of any
provision of this Retention Agreement shall not operate or be construed as a
further or continuing waiver of such breach or as a waiver of any other or
subsequent breach, except as otherwise explicitly provided for in such waiver.
Except as otherwise expressly provided herein, no failure on the part of any
party to exercise, and no delay in exercising, any right, power or remedy
hereunder, or otherwise available in respect hereof at law or in equity, shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

7.2.    Assignment. This Retention Agreement, and the Employee’s rights and
obligations hereunder, may not be assigned by the Employee, and any purported
assignment by the Employee in violation hereof shall be null and void. The
Company may, without the consent of the Employee, assign this Agreement to any
entity that is the successor to (i) all or substantially all of the business
and/or assets of the Company or (ii) that portion of the business and/or assets
of the Company to which the Employee’s services as an employee relate. For
purposes of this Agreement, (x) any reference to “the Company” herein shall be
deemed to be a reference to any such successor to the Company, and (y) no
transfer of the Employee’s employment that occurs in connection with any event
that results in such a successor shall be deemed to be a termination of the
Employee’s employment for any purpose under this Agreement or otherwise.

 

7



--------------------------------------------------------------------------------

7.3.    Cooperation. Following the termination of the Employee’s employment with
the Company for any reason, the Employee agrees to reasonably cooperate with the
Company upon reasonable request of the Company and to be reasonably available to
the Company with respect to matters arising out of the Employee’s services to
the Company and its subsidiaries. The Company shall reimburse the Employee for
expenses reasonably incurred in connection with such matters as agreed by the
Employee and the Company.

7.4.    No Right to Continued Employment. Nothing in this Agreement shall be
interpreted or construed to confer upon the Employee any right with respect to
continuance of employment by the Company or any of its affiliates, nor interfere
in any way with the right of the Company or any such affiliate to terminate the
Employee’s employment at any time. For purposes of this Agreement, the Employee
shall be considered to be continuously an Employee of the Company if he or she
is an employee of a subsidiary or affiliate and his or her status as an employee
shall not be deemed to have been interrupted by reason of the transfer of the
Employee’s employment among the Company and/or its subsidiaries and affiliates.

7.5.    No Third-Party Beneficiaries. Nothing in this Retention Agreement shall
confer upon any Person not a party to this Retention Agreement, or the legal
representatives of such Person, any rights or remedies of any nature or kind
whatsoever under or by reason of this Retention Agreement.

7.6.    Notices. Unless otherwise provided herein, all notices, requests,
demands, claims and other communications provided for under the terms of this
Retention Agreement shall be in writing. Any notice, request, demand, claim or
other communication hereunder shall be sent by (i) personal delivery (including
receipted courier service) or overnight delivery service, (ii) facsimile during
normal business hours, with confirmation of receipt, to any facsimile number the
Employee provides to the Company for purposes of receipt of notice,
(iii) reputable commercial overnight delivery service courier or (iv) registered
or certified mail, return receipt requested, postage prepaid and addressed to
the intended recipient as set forth below:

 

  (a) If to the Employee, to the last home address the Company maintains in its
records for the Employee

 

  (b) If to the Company, to:

Abraxis BioScience, Inc.

Attention: General Counsel

11755 Wilshire Blvd., 20th Floor

Los Angeles, CA 90025

Facsimile: 310.883.3146

All such notices, requests, consents and other communications shall be deemed to
have been given when received. Any party may change its facsimile number or its
address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties hereto notice in the
manner then set forth.

 

8



--------------------------------------------------------------------------------

7.7.     Governing Law; Dispute Resolution.

(a)     Governing Law. This Retention Agreement shall be construed and enforced
in accordance with, and the rights and obligations of the parties hereto shall
be governed by, the laws of the State of Illinois, without giving effect to the
conflicts of law principles thereof.

(b)     Dispute Resolution. Except as set forth in Section 5.7 hereof, the
parties hereto agree that any controversy or claim arising out of or relating to
this Retention Agreement or the breach thereof, shall be settled by binding
arbitration by an arbitrator, who shall be selected in accordance with the
then-current arbitrator selection procedures of the American Arbitration
Association. Such arbitration shall be conducted within 25 miles of the
Employee’s most recent primary office location (absent mutual agreement by the
parties to do otherwise) pursuant to the national rules for the resolution of
employment disputes of the American Arbitration Association then in effect. The
decision or award in any such arbitration will be final and binding upon the
parties and judgment upon such decision or award may be entered in any court of
competent jurisdiction or application may be made to any such court for judicial
acceptance of such decision or award and an order of enforcement. In the event
that any procedural matter is not covered by the aforesaid rules, the procedural
law of Illinois will govern. The parties shall each bear their own costs in the
arbitration, except that each shall pay fifty percent of all fees and expenses
of any type assessed by the American Arbitration Association.

7.8.     Severability. Whenever possible, each provision or portion of any
provision of this Retention Agreement, including those contained in Section 5
hereof, will be interpreted in such manner as to be effective and valid under
applicable law but the invalidity or unenforceability of any provision or
portion of any provision of this Retention Agreement in any jurisdiction shall
not affect the validity or enforceability of the remainder of this Retention
Agreement in that jurisdiction or the validity or enforceability of this
Retention Agreement, including that provision or portion of any provision, in
any other jurisdiction. In addition, should a court or arbitrator determine that
any provision or portion of any provision of this Retention Agreement, including
those contained in Section 5 hereof, is not reasonable or valid, either in
period of time, geographical area, or otherwise, the parties hereto agree that
such provision should be interpreted and enforced to the maximum extent which
such court or arbitrator deems reasonable or valid.

7.9.      Entire Agreement. This Retention Agreement, and, when executed and
delivered by the parties hereto, the Restricted Stock Unit Agreement, shall
constitute the entire agreement between the parties, and shall supersede all
prior representations, agreements and understandings (including any prior course
of dealings), both written and oral, between the parties with respect to the
subject matter hereof and thereof.

 

9



--------------------------------------------------------------------------------

7.10.    Counterparts. This Retention Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

7.11.    Binding Effect. This Retention Agreement shall inure to the benefit of,
and be binding on, the successors and assigns of each of the parties, including,
without limitation, the Employee’s heirs and the personal representatives of the
Employee’s estate and any successor to all or substantially all of the business
and/or assets of the Company.

7.12.    General Interpretive Principles. The headings of the sections,
paragraphs, subparagraphs, clauses and subclauses of this Retention Agreement
are for convenience of reference only and shall not in any way affect the
meaning or interpretation of any of the provisions hereof. Words of inclusion
shall not be construed as terms of limitation herein, so that references to
“include”, “includes” and “including” shall not be limiting and shall be
regarded as references to non-exclusive and non-characterizing illustrations.

7.13.    Mitigation. Notwithstanding any other provision of this Retention
Agreement, (a) the Employee will have no obligation to mitigate damages for any
breach or termination of this Retention Agreement by the Company, whether by
seeking employment or otherwise and (b) the amount of any benefit due the
Employee after the date of such breach or termination shall not be reduced or
offset by any payment or benefit that the Employee may receive from any other
source.

[signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Retention Agreement as of
the date first written above.

 

    ABRAXIS BIOSCIENCE, INC.

/s/ Frank Harmon

  By:  

/s/ Richard E. Maroun

Frank Harmon   Name:   Richard E. Maroun   Title:   Chief Administrative Officer

 

11